DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	In view of the amendments, the 35 U.S.C. §112 rejection of claim 1 is withdrawn.
REASONS FOR ALLOWANCE
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the references, alone or in combination, disclose or teach a substrate with a porous aluminum oxide film disposed thereon, comprising a substrate and a porous aluminum oxide film, and specifically comprising the porous aluminum oxide film comprising a surface having a root mean square roughness value of from greater than zero to 1 nm and an index of refraction of from 1 to less than 1.5 at 550 nm as is recited in claim 1.
Regarding claim 7, none of the references, alone or in combination, disclose or teach a substrate with a porous aluminum oxide film disposed thereon, comprising a substrate and a porous aluminum oxide film, and specifically comprising the porous aluminum oxide film comprising a surface having a root mean square roughness value of from greater than zero to 1 nm and wherein the film comprises a P:Al ratio of from greater than zero:1 to 3:1.
Regarding claim 18, none of the references, alone or in combination, disclose or teach a method specifically comprising forming a first aqueous solution comprising a first alumina precursor and a first surfactant; depositing the first aqueous solution on a substrate to form a first film; and exposing the substrate to an annealing temperature to form a porous aluminum oxide thin film having a root mean square roughness value of from greater than zero to 1 nm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            2/19/2021